PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/424,673
Filing Date: 3 Feb 2017
Appellant(s): GOSLIN et al.



__________________
GERO G. MCCLELLAN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/18/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/30/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 USC 101
Appellant’s claims were all rejected under 35 USC 101 in the Final as being directed to abstract ideas in the form of mental processes and/or a method or organizing human activity.  In terms of the former, Appellant claims collecting data (first and second sensor data), analyzing that data (determining based on the sensor data whether the user has completed a fitness objective), and then providing an output based on that analysis (rendering an output).1  The CAFC has held in precedential cases such as Electric Power Group that claims directed to such subject matter are abstract as mental processes human beings can perform and are thereby not patent eligible under the two-part Mayo test.
In regard to the 101 rejection that was made in that Final that identified the claims as being directed to a method of organizing human activity, the CAFC has held in the (non-precedential) case of In re Noble Systems that claims directed to a computerized method of training a human subject were patent ineligible.  Appellant likewise claims a computerized method of training someone to obtain fitness objectives by incentivizing them with rewards in a game and, thereby, Appellant’s claims can likewise be characterized as such a method of organizing human activity.



    PNG
    media_image2.png
    236
    681
    media_image2.png
    Greyscale

Appellant’s argument is unpersuasive because there is no requirement that for the first prong of the Mayo test that each method step has to be treated in its entirety as being identified as either part of the abstract idea or something claimed in addition to the abstract idea.  What is required is that the Office identify which limitations constitute the abstract idea, which is what was done in making the rejection in the Final.  The rejection made in the Final basically identified Appellant’s entire claimed invention as being an abstract idea, with the exception of the limitations Appellant also claimed directed to generic sensor, processor, and display devices.  Furthermore in regard to Appellant’s argument, Appellant does not actually identify which of the alleged “claim limitations that should be classified as additional elements rather than as an abstract idea” it is referring to and, therefore, it is impossible to respond to Appellant’s argument in this regard.



    PNG
    media_image3.png
    263
    669
    media_image3.png
    Greyscale

Again, Appellant’s argument is unpersuasive because there is no requirement that for the first prong of the Mayo test that each method step has to be treated in its entirety as being identified as either part of the abstract idea or something claimed in addition to the abstract idea.  The fact that the Office evidently followed this practice in its analysis of its Examples 25 and 42 does not indicate that such a practice is somehow a legal requirement of identifying an abstract idea under the first prong of the Mayo test.



    PNG
    media_image4.png
    162
    697
    media_image4.png
    Greyscale

Appellant’s argument is unpersuasive.  Appellant does not specifically define “unlocking” in its specification and nor is it a well-defined term of art.  One dictionary definition of “unlock” is to “make it available” (https://www.macmillandictionary.com/us/dictionary/american/unlock_1).  Appellant claims determining based on gathered data whether or not the user has completed the specified fitness objective and if the user has completed that objective making a determination to “unlock” a certain attribute in a game for the user by “making it available”.  Appellant is claiming a mental step because nothing is required by the claimed “unlocking” other than the attribute of the character changes from one state to another.  Indeed, Appellant’s claimed limitations are in fact in regard to “unlocking a locked ability of the avatar by updating a game state of the computer game” (emphasis added).  It is within the mental abilities of human beings to determine that something has changed from a first state to a second state (e.g., someone who was formerly a “stranger” is now considered a “friend”).  Appellant also claims that an output is made based on that “unlocking” in terms of “rendering” a display of an “avatar” and “outputting” that display.  However, such outputs are likewise mental processes for purposes of the Mayo test because the CAFC held in Electric Power Group that “merely presenting the results of abstract processes of collecting and analyzing information, Id., slip. op. at page 7.  In Electric Power Group, for example, the applicant had claimed collecting sensor data regarding a power grid, analyzing that power grid data, and then outputting a visualization of the analysis of that data in various claimed formats such as:

    PNG
    media_image5.png
    290
    463
    media_image5.png
    Greyscale

Id, slip. op. at page 4.  Likewise as in Electric Power Group, Appellant claims collecting sensor data (regarding a user’s fitness performance), analyzing that data (to determine if the user’s performance met the fitness objective and thereby whether an ability of the avatar is unlocked), and then based on that analysis outputting a visualization of that analysis (by rendering an avatar performing an unlocked ability).  That Appellant has claimed the visual format of its output to take visual the appearance of an “avatar” as opposed to in Electric Power Group where the visual appearance of the claimed output took the form of “visuals, tables, charts or combinations thereof” should not be dispositive as to whether or not Appellant has claimed an abstract idea.  Because in both instances what is claimed (whether it is an “avatar” or “visuals, tables, charts or Electric Power Group, slip. op. at page 7.  
	Appellant further argues in this regard on page 18 of its Brief:

    PNG
    media_image6.png
    271
    677
    media_image6.png
    Greyscale

Appellant’s argument is unpersuasive because the claimed “rendering in real time a plurality of frames in a computer game” was not identified in the 101 rejection as part of the abstract idea that could be performed mentally.  Those claimed limitations were identified instead as being elements claimed in addition to the abstract idea and were addressed in the “particular application” and “significantly more” parts of the rejection.  See the Final at pages 4-5.



    PNG
    media_image7.png
    290
    712
    media_image7.png
    Greyscale

Appellant’s argument is unpersuasive because no improvement is made to the claimed computing devices but instead these devices are merely claimed to provide their generic, well-known, and conventional functions.  For example, the claimed sensors are employed by the Appellant’s invention to provide data regarding sensed conditions, and Appellant’s claimed invention does not result in these sensors being improved by being made able to, e.g., sense more precisely, or use less power, and/or be able to be manufactured more cheaply.  Likewise, Appellant claimed computing devices are employed by the Appellant’s invention to execute a computer program embodying Appellant abstract idea as well as providing visual outputs resulting from that program.  Again, these computing devices will not be improved by Appellant’s claimed invention by being made able to, e.g., run faster, use less power, and/or be able to be manufactured more cheaply.  Furthermore, to the extent that Appellant is claiming the rules of a game whereby when someone completes a fitness objective they receive a In re Smith in this regard.  
Furthermore, that Appellant has claimed to embody its particular game by displaying it on a computer display is likewise not “an improvement to another technology or technical field” because, as argued supra, the CAFC has held in, e.g., Electric Power Group that merely presenting an output to a computer screen that is ancillary to collecting and analyzing data is also an abstract idea.  In other words, Appellant’s claimed invention does not result in some improvement to the computer rendering of avatars in a computer game in terms of making them, e.g., appear more lifelike by rendering frames of them more quickly, or by the display of the avatar having an increased resolution, and/or by the avatar being able to be depicted moving more across the computer screen in a more human-like fashion.  These sorts of improvements, were they claimed by the Appellant, would ostensibly be “an improvement to another technology or technical field” in terms of an improvement to the graphics of computer gaming.  Instead, Appellant is merely claiming in its abstract idea that some visual output is changed in regard to an avatar to reflect that the user was determined to achieved a fitness objective.  This visual output is not tied to computer gaming per se and could, instead, be depicted by, e.g., a human being as part of a parlor game drawing a picture by hand depicting the avatar having some new ability based on the user’s fitness performance.  Or the claimed “unlocking” in regard to the “avatar” could be visually depicted by employing a metal figurine in a role-playing game like Dungeons and Dragons as the “avatar” where the figurine would then be permitted new abilities according to the dungeon master running the game.  Appellant is merely supra.  In other words, Appellant does not claim any improvement to the graphics of computing gaming that would result in, e.g., the “plurality of frames” depicting the avatar being refreshed more quickly, using less memory, etc.  Instead, Appellant merely claims employing a “plurality of frames” for its generic, well-known, and conventional purpose of providing a graphical display in a computer game.
	Appellant further argues in this regard on page 20 of its Brief:

    PNG
    media_image8.png
    268
    699
    media_image8.png
    Greyscale

Appellant’s argument is unpersuasive.  To the extent that Appellant claims its abstract idea embodied as a computer program and to the extent that the computer program changes some datum in memory based on the “avatar” being “locked” or “unlocked” the functioning of such a computer program is not a “transformation” for purposes of 101 Ultramercial. slip. op. at top of page 13 in this regard (“Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis [in regard to the machine-or-transformation test].”)
	Appellant further argues in this regard on pages 21-22 of it Brief:

    PNG
    media_image9.png
    182
    661
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    153
    671
    media_image10.png
    Greyscale

Appellant’s argument is unpersuasive because Appellant mis-analyzes the “significantly more” analysis of the Mayo test.  The test is not whether Appellant’s allegedly non-obvious and/or novel abstract idea when embodied by generic computing and sensing devices is also novel and/or non-obvious.  The test is whether or not what Appellant claims in addition to its abstract idea is not generic, well-known, and conventional.  And Appellant claims its computing and sensing devices for entirely generic, well-known, and conventional purposes.  The computing devices are claimed to embody Appellant’s 

	35 USC 103
	Appellant argues on page 25 of its Brief in regard to the rejections made under 35 USC 103:

    PNG
    media_image11.png
    180
    697
    media_image11.png
    Greyscale

Appellant’s argument is unpersuasive.  Ghaffari is, in fact, cited for teaching adjusting a strength and/or health of avatar based on the detected heart rate and/or respiration rate of a user.  See Final at page 7.  Recall from supra, that the Appellant does not specifically define “unlocking” in its specification, nor is it a well-defined term of art, and that one dictionary definition of “unlock” is to “make it available” (https://www.macmillandictionary.com/us/dictionary/american/unlock_1).  Ghaffari’s teaching is within the BRI of the claimed “unlocking a locked ability of the avatar…wherein the ability, once unlocked, is performable by the avatar” to the extent that Ghaffari teaches a computer game wherein the user is “made available” certain Ghaffari.  Ghaffari provides the example in paragraph 61 of the user’s avatar being able to steady a rifle in the game as a result of the user having a lower respiration rate.  The avatar’s ability to better steady the rifle, thereby, having been “unlocked” by the user.  In other words, the ability “once unlocked, is performable by the avatar.”  Appellant appears, although it is not clear, to be taking the position that by ”unlocking” an ability of an avatar that ability must have in no respect whatsoever been available to the avatar prior to the “unlocking”.  Appellant, however, provides no basis or rationale to read the claimed limitation so narrowly, as the limitation is not defined as such in Appellant’s specification nor is there any evidence provided that such a narrow interpretation is employed in the art.
	Appellant further argues in this regard on page 26 of its Brief:

    PNG
    media_image12.png
    284
    692
    media_image12.png
    Greyscale

Appellant’s argument is not persuasive.  As stated supra and not disputed by the Appellant, Ghaffari teaches independently adjusting multiple attributes of an avatar in terms of its health and/or strength based on the detected heart rate and/or respiration Claim 21 claims “increasing a first physical attribute of the avatar without increasing a second physical attribute of the avatar”.  This is within the BRI of the teaching of Ghaffari because Ghaffari teaches that the health and/or strength of the avatar can, independently of one another, be increased based on the detected heart rate and/or respiration rate of a user.  In other words, the BRI’s of the claimed limitations of “unlocking” an attribute and “increasing” an attribute are not necessarily mutually exclusive of one another and can, thereby, both be taught by the same reference.
	Appellant also argues on page 27 of its Brief in regard to the rejection of dependent Claim 8:

    PNG
    media_image13.png
    242
    677
    media_image13.png
    Greyscale

Appellant’s argument is not persuasive.  Ghaffari teaches at, e.g., paragraph 49-50 determining a sensor data pattern that constitutes an occurrence of a fitness event.  This is within the BRI of the claimed “determining one or more types of sensor data that the fitness device is capable of collecting”, at a minimum, to the extent that by determining where sensor data constitutes an occurrence of a fitness event it, thereby, also determines a type of sensor data that the fitness device is capable of collecting.  Clam 8 must be made.
Respectfully submitted,
/MICHAEL C GRANT/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
 /XUAN M THAI/ Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                     
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While not precedential, the PTAB has recently held that claims directed to collecting sensor data regarding a person’s physical activity, analyzing that data, and then providing a visual computer display based on that analysis to be patent ineligible as a mental process.  See the PTAB”s decision in Appeal 2020-001429 in this regard.